       Case 4:19-cv-00798-DPM Document 26 Filed 10/27/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

MARK KILCREASE-TIGER, Individually
and on Behalf of All Others Similarly
Situated                                                      PLAINTIFF

v.                       No. 4:19-cv-798-DPM

WELSPUN PIPES, INC.; WELSPUN
TUBULAR, LLC; and WELSPUN USA,
INC.                                                     DEFENDANTS

                                ORDER
     1. Welspun manufactures high-grade line pipe at a facility in
Little Rock, Arkansas. This pipe is used to carry oil, gas, sand-oil,
water, and other materials. Kilcrease-Tiger worked this facility for
around ten months as a quality control supervisor. He alleges that
Welspun wrongly exempted him from overtime pay; Welspun says it
classified him correctly, and seeks summary judgment. The Court
takes the material facts, where genuinely disputed, in Kilcrease-Tiger's
favor. Oglesby v. Lesan, 929 F.3d 526,532 (8th Cir. 2019).
     2. Under federal and state labor laws, employees typically receive
overtime pay for hours worked in excess of forty per week. 29 U.S.C. §
207(a)(l);   ARK. CODE ANN. § ll-4-211(a).      But, some categories of
employees are exempted from this requirement, including "any
employee in a bona fide executive, administrative, or professional
      Case 4:19-cv-00798-DPM Document 26 Filed 10/27/20 Page 2 of 4




capacity .... " 29 U.S.C. § 213(a)(l); see also ARK. CODE ANN. § 11-4-
211( d) (incorporating FLSA's exemptions). Welspun argues that either
the administrative exemption or the executive exemption applies to
Kilcrease-Tiger.
     3. Acknowledging that he meets the salary-basis requirement of
the administrative exemption, 29 C.F.R. § 541.200(a)(l), Kilcrease-Tiger
contends that he doesn't satisfy the second or third requirements.
     The second requirement is about the core of the employee's work.
It asks whether Kilcrease-Tiger's "primary duty is the performance of
office or non-manual work directly related to the management or
general business operations of the employer or the employer's
customers." 29 C.F.R. § 541.200(a)(2); see also 29 C.F.R. § 541.201.
Kilcrease-Tiger's main duties revolved around quality control and
supervising personnel, which the regulations specifically recognize as
exempt duties. 29 C.F.R. § 541.201(b).
     Kilcrease-Tiger urges that his actual work was different.        He
testified on deposition that his department was often short-handed,
which meant he did hands-on quality control work an average of two
to three hours during every twelve-hour shift. Doc. 18-1 at 28 & 30.
Sometimes he did this work for the entire shift. Ibid. But even assuming
that the quality control linework Kilcrease-Tiger identifies is "manual
labor" as understood by the regulations, the record shows his primary
duties were administrative. Doing an average of two to three hours of


                                  -2-
       Case 4:19-cv-00798-DPM Document 26 Filed 10/27/20 Page 3 of 4




linework per twelve-hour shift, plus the occasional full shift, isn't
enough to make line quality control work his primary duty. 29 C.F.R.
§ 541.700(a)-(b). And Kilcrease-Tiger's efforts to categorize his other

duties as manual labor are unconvincing. Two of Kilcrease-Tiger's
quality control supervisor peers testified by affidavit that they don't
usually do manual labor, except for the occasional fill-in for less than
an hour.    Instead, they spend nearly all their time managing and
checking others' work. Doc. 18-3 at 2-3; Doc. 18-4 at 2-3. Ensuring the
quality of Welspun's pipe is directly related to Welspun's general
business operations. 29 C.F.R. § 541.200(2). On this record, Kilcrease-
Tiger satisfies the second requirement of the administrative exemption.
29 C.F.R. § 541.200(a)(2).
     The third requirement is about how much leeway the employee
has in his job. It asks whether Kilcrease-Tiger's "primary duty includes
the exercise of discretion and independent judgment with respect to
matters of significance." 29 C.F.R. § 541.200(a)(3); see also 29 C.F.R. §
541.202.    Kilcrease-Tiger exercised discretion and independent
judgment in supervising personnel in the important work of checking
this pipe. He did so in several ways:
  • assigning staff to various tasks to keep things running;
  • recommending terminations or promotions;
  • writing up or sending home employees for performance issues;
    and
  • ensuring that employees on his shifts accurately tested pipe.


                                   -3-
      Case 4:19-cv-00798-DPM Document 26 Filed 10/27/20 Page 4 of 4




And Kilcrease-Tiger exercised discretion and independent judgment in
quality control. He did so in these ways:
  • ensuring all planned production, inspection, and testing
    occurred;
  • ensuring the pipe met or exceeded standards; and
  • maintaining responsibility for his shift' s productivity.

Notably, Kilcrease-Tiger did all these quality control tasks without
direct supervision.   He also satisfies the third requirement of the
administrative exemption. 29 C.F.R. § 541 .200(a)(3).
     4. Because the administrative exemption applies to Kilcrease-
Tiger, the Court need not decide whether the executive exemption
applies.
                                  * * *
     Welspun's motion for summary judgment, Doc. 18, is granted.
The Court will dismiss Kilcrease-Tiger's complaint with prejudice.
     So Ordered.


                                 D.P. Marshall Jr~
                                 United States District Judge




                                  -4-
